Conviction for burglary; punishment, ten years in the penitentiary.
The record is here without statement of facts or bills of exception. The sentence directs that appellant be confined in the state penitentiary for a term of not less than ten years. No notice is taken in the sentence of our indeterminate sentence law, which provides that sentence shall be pronounced at not more than the amount of punishment fixed by the jury, and not less than the minimum allowed by law. The minimum punishment for burglary is two years. The number of years fixed by the jury's verdict was ten. The sentence will be reformed so as to direct the confinement of appellant in the state penitentiary for a period of years not more than ten nor less than two. As reformed the judgment will be affirmed.
Judgment reformed, and, as reformed, affirmed.